Case 1:20-cv-00351-WS-M Document 37 Filed 05/28/21 Page 1 of 1                      PageID #: 166




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


RYAN CARTER, etc.,                                )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   CIVIL ACTION 20-0351-WS-M
                                                  )
SHARON VANCE, et al.,                             )
                                                  )
       Defendants.                                )


                                             ORDER
       This matter comes before the Court on the Joint Stipulation of Dismissal of Plaintiff’s
Claims against Defendant Phoenix V Association, Inc. (doc. 36). The Joint Stipulation, which is
signed by counsel of record for both plaintiff and defendant Phoenix, reflects that the signatory
parties have stipulated and agreed to the dismissal with prejudice of all claims and causes of
action asserted by plaintiff against defendant Phoenix V Association, Inc.
       In light of that Stipulation, and pursuant to Rule 41(a)(2), Fed.R.Civ.P., it is hereby
ordered that plaintiff’s claims against defendant Phoenix V Association, Inc., are dismissed
with prejudice, each party to bear his or its own respective costs associated with this action.
Inasmuch as there are no longer any pending claims herein involving that entity, the Clerk’s
Office is directed to terminate Phoenix V Association, Inc., as a party defendant in this matter.
       This Order in no way dismisses or otherwise affects plaintiff’s claims against the
remaining defendants. This action will proceed as between Ryan Carter, individually and as
father and next friend of [minor child], and defendants Sharon Vance, individually, Sharon K.
Vance as Trustee of the Sharon K. Vance Revocable Trust, and Brett/Robinson Gulf
Corporation.


       DONE and ORDERED this 28th day of May, 2021.

                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE
